Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 1 of 28 PageID #: 1005



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION
                                                  §
  SEMCON IP INC.,                                 §
                                                  §
                            Plaintiff,            §
                                                  §
             v.                                   § Case No. 2:18-cv-00196-JRG
                                                  §
  SHENZHEN ONEPLUS SCIENCE &                      §
  TECHNOLOGY CO., LTD.,                           §
                                                  §
                            Defendant.            §


                   STIPULATED SUPPLEMENTAL PROTECTIVE ORDER
                  BETWEEN NON-PARTY QUALCOMM INCORPORATED,
                            PLAINTIFF, AND DEFENDANT

         WHEREAS, The Honorable Rodney Gilstrap, United States District Judge, the Court

  entered a Protective Order to protect Party and Non-party confidential business information in the
  above referenced action on December 12, 2019 (“Protective Order”); and

         WHEREAS, Semcon IP Inc. (“Plaintiff”); Shenzhen OnePlus Science & Technology Co.

  Ltd. (“Defendant”) (together, hereinafter referred to as “the Parties”); and Qualcomm Incorporated

  (“QUALCOMM”), a non-party to this action, may produce confidential source code, schematics,

  and other documents in this action that include or incorporate CONFIDENTIAL INFORMATION

  belonging to QUALCOMM (“QUALCOMM Confidential Information”); and

         WHEREAS the Parties and Non-Party QUALCOMM have agreed to provisions in

  addition to those contained in the Protective Order to protect against misuse or disclosure of such

  QUALCOMM Confidential Information;

         WHEREFORE, IT IS HEREBY ORDERED that source code, schematics, or documents

  that incorporate QUALCOMM Confidential Information produced in connection with the

  above-captioned matters that are designated as “QUALCOMM – OUTSIDE ATTORNEYS’

  EYES ONLY” and “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –



                                               1 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 2 of 28 PageID #: 1006




  CONFIDENTIAL SOURCE CODE” shall be subject to the following restrictions:

  I.     DEFINITIONS

         1.       “QUALCOMM MATERIAL”: Confidential information (regardless of how

  generated, stored, or maintained) or tangible things that include or incorporate Non-Party

  QUALCOMM Confidential Information, that Non-Party QUALCOMM (i) would not normally

  reveal to third parties except in confidence, or has undertaken with others to maintain in

  confidence, (ii) believes in good faith is significantly sensitive, or (iii) protected by a right to

  privacy under federal or state law, or any other applicable privilege or right related to

  confidentiality or privacy. QUALCOMM MATERIAL includes all information, documents,

  source code, schematics, testimony, and things produced, served, or otherwise provided in this

  action by any Party or by Non-Party QUALCOMM, that include or incorporate QUALCOMM

  Confidential Information.

         2.       “QUALCOMM         –   OUTSIDE          ATTORNEYS’     EYES     ONLY”      material:

  information, documents, and things that include or incorporate QUALCOMM MATERIAL.

         3.       “Source Code”: includes human-readable programming language text that defines

  software, firmware, (collectively, “software Source Code”) and integrated circuits (“hardware

  Source Code”). Text files containing Source Code shall hereinafter be referred to as “Source Code

  files.” Software Source Code files shall include, but are not limited to, files containing Source

  Code in “C,” “C++,” BREW, Java ME, J2ME, assembler, digital signal processor (DSP)

  programming languages, and other human readable text programming languages. Software

  Source Code files further include “.include files,” “make” files, “link” files, and other

  human-readable text files used in the generation and/or building of software directly executed on a

  microprocessor, micro-controller, or DSP. Hardware Source Code files include, but are not

  limited to, files containing Source Code in VDHL, Verilog, and other Hardware Description

  Language (“HDL”) formats, including but not limited to, Register Transfer Level (“RTL”)

  descriptions.




                                                2 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 3 of 28 PageID #: 1007




         4.      “Chip-Level Schematics”: means symbolic representations of analog electric or

  electronic circuits from which the physical structure of a chip is directly derived.

         5.      “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL

  SOURCE CODE” Material:            QUALCOMM MATERIAL that includes Source Code and

  Chip-Level Schematics that constitute proprietary technical or commercially sensitive competitive

  information that Non-Party QUALCOMM maintains as highly confidential in its business, the

  disclosure of which is likely to cause harm to the competitive position of Non-Party

  QUALCOMM. This includes Source Code and Chip-Level Schematics in the Producing Party’s

  possession, custody, or control, and made available for inspection by the Producing Party.

         6.      “Designated QUALCOMM Material”: material that is designated “QUALCOMM

  – OUTSIDE ATTORNEYS’ EYES ONLY” or “QUALCOMM – OUTSIDE ATTORNEYS’

  EYES ONLY – CONFIDENTIAL SOURCE CODE” under this Supplemental Protective Order.

         7.      “Designated Source Code Material”: material that is designated “QUALCOMM –

  OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE” under this

  Supplemental Protective Order.

         8.      “Personnel Retained by a Receiving Party in this Action” means any consultants,

  experts, or outside counsel (including their support staff) that have been and continue to be

  retained by a Receiving Party in this action. For the sake of clarity, any person who was retained

  by a Receiving Party in this action will no longer fall under this definition if that person ceases to

  be retained by a Receiving Party in this action.

         9.      “Party” means any Party to the above-captioned action, including all of its officers,

  directors, employees, consultants, retained experts, and all support staff thereof.

         10.     “Producing Party” means a party or non-party that discloses or produces

  Designated QUALCOMM Material in the above-captioned actions.

         11.     “Receiving Party” a Party that receives Designated QUALCOMM Material from a

  Producing Party in the above-captioned actions.




                                                3 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 4 of 28 PageID #: 1008




         12.     “Authorized     Reviewer(s)”     shall   mean    persons    authorized    to   review

  “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” and “QUALCOMM – OUTSIDE

  ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE” material in accordance with

  this Supplemental Protective Order and the Protective Order.

         13.     “Counsel of Record”: (i) Outside Counsel who appears on the pleadings, or has

  entered an appearance in this action, as counsel for a Party, and (ii) partners, principals, counsel,

  associates, employees, and contract attorneys of such Outside Counsel to whom it is reasonably

  necessary to disclose the information for this litigation, including supporting personnel employed

  by the attorneys, such as paralegals, legal translators, legal secretaries, legal clerks and shorthand

  reporters.

         14.     “Outside Consultant”: a person with specialized knowledge or experience in a

  matter pertinent to the litigation who has been retained by Counsel of Record to serve as an expert

  witness or a litigation consultant in this action (including any necessary support personnel of such

  person to whom disclosure is reasonably necessary for this litigation), and who is not a current

  employee of a Party, of a competitor of a Party, or of Non-Party QUALCOMM, and who, at the

  time of retention, is not anticipated to become an employee of, or a non-litigation consultant of: 1)

  a Party, 2) a competitor of a Party, 3) a competitor of Non-Party QUALCOMM, or of 4) Non-Party

  QUALCOMM.

         15.     “Professional Vendors”: persons or entities that provide litigation support services

  (e.g., photocopying; videotaping; translating; designing and preparing exhibits, graphics, or

  demonstrations; organizing, storing, retrieving data in any form or medium; etc.) and their

  employees and subcontractors who have been retained or directed by Counsel of Record in this

  action, and who are not current employees of a Party, a competitor of a Party, or of Non-Party

  QUALCOMM, and who, at the time of retention, are not anticipated to become employees of: 1) a

  Party, 2) a competitor of a Party, 3) a competitor of Non-Party QUALCOMM, or 4) Non-Party

  QUALCOMM. This definition includes ESI vendors, and professional jury or trial consultants

  retained in connection with this litigation to assist a Party, Counsel of Record, or any Outside


                                                 4 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 5 of 28 PageID #: 1009




  Consultant in their work. Professional vendors do not include consultants who fall within the

  definition of Outside Consultant.

  II.    RELATIONSHIP TO PROTECTIVE ORDER

         16.     This Supplemental Protective Order shall not diminish any existing restriction with

  respect to Designated QUALCOMM Material. The Parties and QUALCOMM acknowledge and

  agree that this Supplemental Protective Order is a supplement to the Protective Order entered in

  this action on December 12, 2019 in the United States District Court, Eastern District of Texas, in

  this action. The Protective Order applies to all material designated pursuant to this Supplemental

  Protective Order. To the extent that there is any confusion or conflict between protective orders

  with respect to Designated QUALCOMM Material, then this Supplemental Protective Order

  governs.

         17.     In addition to the restrictions outlined in this Supplemental Protective Order,

  material designated as “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –

  CONFIDENTIAL SOURCE CODE” shall be subject to obligations with respect to

  “RESTRICTED CONFIDENTIAL - SOURCE CODE” materials outlined in the Protective Order.

         18.     In addition to the restrictions outlined in this Supplemental Protective Order,

  material designated as “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” shall be

  subject to obligations with respect to “RESTRICTED CONFIDENTIAL – ATTORNEYS’ EYES

  ONLY” material outlined in the Protective Order.

  III.   SCOPE

         19.     The protections conferred by this Supplemental Protective Order cover not only

  Designated QUALCOMM Material (as defined above), but also any information copied or

  extracted therefrom, as well as all copies, excerpts, summaries, or compilations thereof. Nothing

  herein shall alter or change in any way the discovery provisions of the Federal Rules of Civil

  Procedure or any applicable local rules or General Orders. Identification of any individual

  pursuant to this Supplemental Protective Order does not make that individual available for




                                               5 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 6 of 28 PageID #: 1010




  deposition, or any other form of discovery outside of the restrictions and procedures of the Federal

  Rules of Civil Procedure or any applicable rules or General Orders.

         20.     This Supplemental Protective Order shall not prevent a disclosure to which

  Non-Party QUALCOMM consents in writing before that disclosure takes place.

         21.     This Supplemental Protective Order shall apply to all Designated QUALCOMM

  Material that is produced or provided for inspection in this action, including all Designated

  QUALCOMM Material that is in the possession, custody or control of QUALCOMM or any Party

  in these actions, or that is otherwise relevant to these actions.

  IV.    ACCESS TO DESIGNATED QUALCOMM MATERIAL

         22.     Access to “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” Material:

  Unless otherwise ordered by the Court or permitted in writing by Non-Party QUALCOMM, a

  Receiving Party may disclose any information, document or thing designated “QUALCOMM –

  OUTSIDE ATTORNEYS’ EYES ONLY” only to:

                 a.      Persons who appear on the face of Designated QUALCOMM Material as

                         an author, addressee or recipient thereof, or persons who have been

                         designated under FRCP 30(b)(6) to provide testimony on behalf of a

                         Producing Party;

                 b.      Counsel of Record;

                 c.      Outside Consultants of the Receiving Party to whom disclosure is

                         reasonably necessary for this litigation, and who have, after the date of this

                         Supplemental Protective Order, signed the “Acknowledgement And

                         Agreement To Be Bound By Supplemental Protective Order Governing

                         Confidential Information of Non-Party Qualcomm In This Case” attached

                         hereto as Exhibit A, and the “Certification Of Consultant Re Supplemental

                         Protective Order Governing Confidential Information of Non-Party

                         Qualcomm In This Case,” attached hereto as Exhibit B;




                                                 6 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 7 of 28 PageID #: 1011




              d.    Any designated arbitrator or mediator who is assigned to hear this matter, or

                    who has been selected by the Parties, and his or her staff; who have, after

                    the   date   of   this    Supplemental     Protective   Order,   signed   the

                    “Acknowledgement And Agreement To Be Bound By Supplemental

                    Protective Order Governing Confidential Information of Non-Party

                    Qualcomm In This Case” attached hereto as Exhibit A, and the

                    “Certification Of Consultant Re Supplemental Protective Order Governing

                    Confidential Information of Non-Party Qualcomm In This Case,” attached

                    hereto as Exhibit B, as well as any arbitrator’s or mediator’s staff who have

                    also signed Exhibits A and B;

              e.    Court reporters and videographers employed in connection with this action;

              f.    Professional Vendors to whom disclosure is reasonably necessary for this

                    action, and a representative of which has signed the “Acknowledgement

                    And Agreement To Be Bound By Supplemental Protective Order

                    Governing Confidential Information of Non-Party Qualcomm In This

                    Case” attached hereto as Exhibit A, subject to the following exception:

                    Designated QUALCOMM Material shall not be disclosed to mock jurors

                    without Non-Party QUALCOMM’s express written consent; and

              g.    The Court, its personnel and the jury.

        23.   Access to “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –

  CONFIDENTIAL SOURCE CODE” Material:                 Unless otherwise ordered by the Court or

  permitted in writing by Non-Party QUALCOMM, a Receiving Party may disclose any

  information, document, or thing designated “QUALCOMM – OUTSIDE ATTORNEYS’ EYES

  ONLY – CONFIDENTIAL SOURCE CODE” only to:

              a.    Persons who appear on the face of Designated QUALCOMM Material as

                    an author, addressee or recipient thereof, or persons who have been




                                             7 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 8 of 28 PageID #: 1012




                    designated under FRCP 30(b)(6) to provide testimony of behalf of a

                    Producing Party or Qualcomm regarding the same;

              b.    Counsel of Record;

              c.    Outside Consultants of the Receiving Party to whom disclosure is

                    reasonably necessary for this litigation, and who have, after the date of this

                    Supplemental Protective Order, signed the “Acknowledgement And

                    Agreement To Be Bound By Supplemental Protective Order Governing

                    Confidential Information of Non-Party Qualcomm In This Case” attached

                    hereto as Exhibit A, and the “Certification Of Consultant Re Supplemental

                    Protective Order Governing Confidential Information of Non-Party

                    Qualcomm In This Case,” attached hereto as Exhibit B;

              d.    Any designated arbitrator or mediator who is assigned to hear this matter, or

                    who has been selected by the Parties, and his or her staff; who have, after

                    the   date   of   this    Supplemental    Protective   Order,    signed   the

                    “Acknowledgement And Agreement To Be Bound By Supplemental

                    Protective Order Governing Confidential Information of Non-Party

                    Qualcomm In This Case” attached hereto as Exhibit A, and the

                    “Certification Of Consultant Re Supplemental Protective Order Governing

                    Confidential Information of Non-Party Qualcomm In This Case,” attached

                    hereto as Exhibit B, as well as any arbitrator’s or mediator’s staff who have

                    also signed Exhibits A and B, provided, however, that before such

                    disclosure, QUALCOMM is provided notice including: (a) the individual’s

                    name and business title; (b) business address; (c) business or professions;

                    and (d) the individual’s CV. QUALCOMM shall have five (5) business

                    days from receipt of the notice to object in writing to such disclosure (plus

                    three (3) extra days if notice is given other than by hand delivery, e-mail

                    delivery or facsimile transmission). After the expiration of the 5 business


                                             8 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 9 of 28 PageID #: 1013




                            days (plus 3 days, if appropriate) period, if no objection has been asserted,

                            then “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –

                            CONFIDENTIAL SOURCE CODE” materials may be disclosed pursuant

                            to the terms of this Supplemental Protective Order;

                 e.         Court reporters and videographers employed in connection with this action,

                            subject to the provisions provided in subparagraph 32(g) herein;

                 f.         Professional Vendors to whom disclosure is reasonably necessary for this

                            action, and a representative of which has signed the “Acknowledgement

                            And Agreement To Be Bound By Supplemental Protective Order

                            Governing Confidential Information of Non-Party Qualcomm In This

                            Case” attached hereto as Exhibit A, subject to the following exception:

                            Designated QUALCOMM Material shall not be disclosed to mock jurors

                            without Non-Party QUALCOMM’s express written consent; and

                 g.         The Court, its personnel and the jury.

         24.     Notwithstanding the Protective Order, unless otherwise ordered or agreed in

  writing by Non-Party QUALCOMM, Designated QUALCOMM Material may not be disclosed to

  employees of a Receiving Party, including its in-house attorneys and support staff.

         25.     Notwithstanding the Protective Order, unless otherwise ordered or agreed in

  writing by Non-Party QUALCOMM, Designated QUALCOMM Material may not be disclosed to

  mock jurors.

         26.     The Parties acknowledge that Designated QUALCOMM Material also may be

  subject to the US government export control and economic sanctions laws (“Export Controlled

  Information”), including the Export Administration Regulations (“EAR”, 15 CFR 730 et seq.,

  http://www.bis.doc.gov/ ) administered by the Department of Commerce, Bureau of Industry and

  Security,    and    the    Foreign    Asset   Control     Regulations   (31     CFR   500    et   seq.,

  http://www.treas.gov/offices/enforcement/ofac/) administered by the Department of Treasury,

  Office of Foreign Assets Control (“OFAC”). Receiving Parties may not directly or indirectly


                                                   9 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 10 of 28 PageID #: 1014




   export, re-export, transfer or release (collectively, “Export”) any Designated QUALCOMM

   Material to any destination, person, entity or end use prohibited or restricted under US law without

   prior US government authorization to the extent required by regulation. The US government

   maintains embargoes and sanctions against the countries listed in Country Groups E:1/2 of the

   EAR (Supplement 1 to part 740) Export Controlled Information disclosed in this action will be

   used only for the purposes of this action. Outside Counsel or other individuals authorized to

   receive Export Controlled Information will not disclose, export, or transfer, in any manner, Export

   Controlled Information to any foreign person except as permitted by U.S. law, and will not

   transport any such document outside of U.S. territory, without prior written approval of the Bureau

   of Industry and Security or other appropriate U.S. government department or agency, except as

   permitted by U.S. law.

          27.     Receiving Party may host “QUALCOMM – OUTSIDE ATTORNEYS’ EYES

   ONLY” Material only on either 1) any system inside the firewall of a law firm representing the

   Receiving Party, or 2) inside the system of a professional ESI Vendor retained by Counsel of

   Record of the Receiving Party. “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY”

   Material also cannot be sent or transmitted to any person, location, or vendor outside of the United

   States except to Counsel of Record and Outside Consultants designated pursuant to subparagraphs

   22(c) and 23(c) above. To the extent that any “QUALCOMM – OUTSIDE ATTORNEYS’ EYES

   ONLY” Material is transmitted from or to authorized recipients outside of the Receiving Party’s

   Outside Counsel’s office, or outside of the ESI Vendor’s system, the transmission shall be by hand

   (and encrypted if in electronic format), by a secure transport carrier (e.g., Federal Express), or by

   secure electronic means, such as email using an encrypted password protected container (other

   than Trucrypt), or download via secure FTP. “QUALCOMM – OUTSIDE ATTORNEYS’ EYES

   ONLY – CONFIDENTIAL SOURCE CODE” may not be transmitted by electronic means;

   however, this should not be understood to prohibit the electronic transmittal of testifying experts’

   expert reports or drafts, court filings, and trial demonstratives, thereof that may refer to

   QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE,


                                                 10 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 11 of 28 PageID #: 1015




   subject to the limitations set forth in Section 32(g) herein, and as long as such electronic

   transmittal is by secure electronic means, such as email using an encrypted password protected

   container (other than Trucrypt), or download via secure FTP.             Court filings containing

   QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY and QUALCOMM – OUTSIDE

   ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE may be submitted via the

   Court’s ECF filing system subject to the limitations set forth in Section 32(g) herein.

           28.    Each person to whom Designated QUALCOMM Material may be disclosed, and

   who is required to sign the “Acknowledgement And Agreement To Be Bound By Supplemental

   Protective Order Governing Confidential Information of Non-Party Qualcomm In This Case”

   attached hereto as Exhibit A and, if applicable, the “Certification Of Consultant Re Supplemental

   Protective Order Governing Confidential Information of Non-Party Qualcomm In This Case,”

   attached hereto as Exhibit B, shall do so, prior to the time such Designated QUALCOMM Material

   is disclosed to him or her. Counsel for the Receiving Party who makes any disclosure of

   Designated QUALCOMM Material shall retain each original executed certificate and, upon

   written request, shall provide copies to counsel for Non-Party QUALCOMM at the termination of

   this action.

           29.    Absent written permission from Non-Party QUALCOMM, persons not permitted

   access to Designated QUALCOMM Material under the terms of this Supplemental Protective

   Order shall not be present at depositions while Designated QUALCOMM Material is discussed or

   otherwise disclosed. Pre-trial and trial proceedings shall be conducted in a manner, subject to the

   supervision of the Court, to protect Designated QUALCOMM Material from disclosure to persons

   not authorized to have access to such Designated QUALCOMM Material. Any Party intending to

   disclose or discuss Designated QUALCOMM Material at pretrial or trial proceedings must give

   advance notice to the Producing Party to assure the implementation of the terms of this

   Supplemental Protective Order.




                                                 11 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 12 of 28 PageID #: 1016




   V.      ACCESS BY OUTSIDE CONSULTANTS

           30.     Notice.    If a Receiving Party wishes to disclose Designated QUALCOMM

   Material to any Outside Consultant, Receiving Party must, prior to the Outside Consultant being

   granted access to any Designated QUALCOMM Material, provide notice to counsel for Non-Party

   QUALCOMM, which notice shall include: (a) the individual’s name and business title; (b)

   country of citizenship; (c) business address; (d) business or profession; (e) the individual’s CV; (f)

   any previous or current relationship (personal or professional) with Non-Party QUALCOMM or

   any of the Parties to this action; (g) a list of other cases in which the individual has testified (at trial

   or deposition) within the last six years; (h) a list of all companies with which the individual has

   consulted or by which the individual has been employed within the last four years, the dates of the

   consultancy or employment, a brief description of the subject matter of the consultancy or

   employment, and (i) copies of the “Acknowledgement and Agreement To Be Bound By

   Supplemental Protective Order Governing Confidential Information of Non-Party Qualcomm In

   This Case,” attached as Exhibit A, and the “Certification Of Consultant Re Supplemental

   Protective Order Governing Confidential Information of Non-Party Qualcomm In This Case,”

   attached hereto as Exhibit B, that have both been signed by that Outside Consultant.

           31.     Objections. With respect to Outside Consultants that have not been previously

   disclosed to Non-Party QUALCOMM, Non-Party QUALCOMM shall have five (5) business

   days, starting from the first business day following the date upon which Receiving Party provides

   the notice and all information required by paragraph 30 to the Producing Party, to object for good

   cause in writing to such disclosure (plus three (3) extra days if notice is given in any manner other

   than by hand delivery, e-mail delivery or facsimile transmission). After the expiration of the 5

   business days (plus 3-days, if appropriate) period, if no objection for good cause has been asserted

   by Non-Party QUALCOMM, then Designated QUALCOMM Material may be disclosed to the

   Outside Consultant pursuant to the terms of this Supplemental Protective Order. Any objection by

   Non-Party QUALCOMM must be made for good cause, and must set forth in detail the grounds on

   which it is based. Should Receiving Party disagree with the basis for the objection(s), Receiving


                                                    12 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 13 of 28 PageID #: 1017




   Party must first attempt to resolve the objection(s) informally with Non-Party QUALCOMM. If

   the informal efforts do not resolve the dispute within five (5) business days from the date upon

   which Receiving Party was first notified of any objection for good cause by Non-Party

   QUALCOMM, Receiving Party may file a motion requesting that the objection(s) be quashed

   after that five (5) day period has passed. Non-Party Qualcomm shall have the burden of proof by a

   preponderance of the evidence on the issue of the sufficiency of the objection(s). Pending a ruling

   by the Court upon any such objection(s), or the subsequent resolution of the objection for good

   cause by Receiving Party and Non-Party QUALCOMM, the discovery material shall not be

   disclosed to the person objected to by Non-Party QUALCOMM.

   VI.    PRODUCTION OF QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –

   CONFIDENTIAL SOURCE CODE MATERIAL

          32.     Non-Party QUALCOMM’s Source Code and Chip-Level Schematics:

                  a.     To the extent that a Producing Party makes Non-Party QUALCOMM’s

                         Source Code or Chip-Level Schematics available for inspection:

                                 (i) The Producing Party shall make all relevant and properly

                         requested Non-Party QUALCOMM Source Code available electronically

                         and in text searchable form (1) if produced by Non-Party QUALCOMM, in

                         a separate room at a secure facility selected by Non-Party QUALCOMM or

                         (2) if produced by Defendant, at the offices of Counsel of Record for the

                         producing Defendant or at a secure facility approved by QUALCOMM.

                         The Producing Party shall make the Source Code available for inspection

                         on a stand-alone, non-networked personal computer running a reasonably

                         current version of the Microsoft Windows operating system (“Source Code

                         Computer”). Alternatively, solely at the option of the Producing Party, the

                         Producing Party may make such source code available on a Source Code

                         Computer that is networked, in a configuration deemed secure by

                         Non-Party QUALCOMM. The Source Code Computer shall be configured


                                                13 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 14 of 28 PageID #: 1018




                    to permit review of the Source Code through a password-protected account

                    having read-only access. To facilitate review of the Source Code at the

                    secure facility, the Receiving Party may use appropriate tool software on

                    the Source Code Computer, which shall be installed by the Producing Party,

                    including at least one text editor like Visual Slick Edit that is capable of

                    printing out Source Code with page and/or line numbers, a source code

                    comparison tool like Winmerge, and at least one multi-text file text search

                    tool such as “grep.” Should it be necessary, other mutually agreed upon

                    tools may be used. Licensed copies of other mutually agreed upon tool

                    software shall be installed on the Source Code Computer by the Producing

                    Party and paid for by the Receiving Party.

                    (ii) The Producing Party shall make all relevant and properly requested

                    Chip-Level Schematics available for inspection electronically on the

                    Source Code Computer in a secure room at a secure facility selected by

                    Non-Party QUALCOMM.             The Producing Party shall ensure that the

                    Source Code Computer includes software sufficient to allow a user to view

                    such electronic Chip-Level Schematics.

              b.    The Producing Party shall provide access to the Source Code Computer

                    during the normal operating hours of the secure facility.

              c.    The Source Code Computer shall be equipped to allow printing of the

                    Source Code and Chip-Level Schematics made available for inspection by

                    the Producing Party. Copies of Source Code and Chip-Level Schematics

                    shall only be made on watermarked pre-Bates numbered paper, which shall

                    be provided by the Producing Party. Under no circumstances are original

                    printouts of the Source Code or Chip-Level Schematics to be made except

                    for directly onto the watermarked and numbered sides of the paper provided

                    by the Producing Party. Additionally, the Receiving Party may not print


                                          14 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 15 of 28 PageID #: 1019




                    any continuous block of source code that results in more than 50

                    consecutive printed pages, except that Authorized Reviewer(s) may request

                    the printing of a continuous block of more than 50 pages, which request

                    shall not be unreasonably denied by the Producing Party. Counsel for the

                    Producing Party will keep the original printouts, and shall provide copies of

                    such original printouts to counsel for the Receiving Party within seven (7)

                    days of (1) any request by the Receiving Party, or (2) otherwise being

                    notified that such original printouts have been made or designated. Counsel

                    of Record for the Receiving Party may request up to 10 copies of each

                    original printout of Source Code or Chip-Level Schematics. No more than

                    10% or 500 pages of the total Source Code (not including copies of original

                    printouts) whichever is greater, for any software release (or in the case of

                    hardware Source Code, for any hardware product), no more than 500 pages

                    of Chip-Level Schematics, and no continuous blocks of Source Code or

                    Chip-Level Schematics that exceed 50 pages, may be in printed form at any

                    one time, without the express written consent of Non-Party QUALCOMM,

                    which shall not be unreasonably denied. All printed Source Code and

                    Chip-Level Schematics shall be logged by Receiving Party’s Counsel of

                    Record and/or other Personnel Retained by a Receiving Party in this action

                    as noted in subparagraph 32 (i) below. No additional electronic copies of

                    the Source Code or Chip-Level Schematics shall be provided by the

                    Producing Party.     Hard copies of the Source Code or Chip-Level

                    Schematics also may not be converted into an electronic document, and

                    may not be scanned using optical character recognition (“OCR”)

                    technology. Only printouts of Source Code and Chip-Level Schematics

                    may be made, and such printouts must include (1) directory path

                    information and filenames from which the Source Code and Chip-Level


                                           15 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 16 of 28 PageID #: 1020




                    Schematics came and (2) line numbers. The Producing Party may refuse to

                    provide copies of Source Code and Chip-Level Schematics printouts that

                    fail to comply with this section.

              d.    Authorized Reviewer(s) in this action shall not print Source Code or

                    Chip-Level Schematics which have not been reviewed on the Source Code

                    Computer, or in order to review the Source Code or Chip-Level Schematics

                    elsewhere in the first instance, i.e., as an alternative to reviewing that

                    Source Code or Chip-Level Schematics electronically on the Source Code

                    Computer, as the Parties and QUALCOMM acknowledge and agree that

                    the purpose of the protections herein would be frustrated by such actions.

              e.    Authorized Reviewer(s) are prohibited from bringing outside electronic

                    devices, including but not limited to laptops, floppy drives, zip drives, or

                    other hardware into the secure room. Nor shall any cellular telephones,

                    personal digital assistants (PDAs), Blackberries, cameras, voice recorders,

                    Dictaphones, external or portable telephone jacks or other outside

                    electronic devices be permitted inside the secure room, except for medical

                    devices, implants, or equipment reasonably necessary for any legitimate

                    medical reason.

              f.    If any Authorized Reviewer(s) reviewing Non-Party QUALCOMM’s

                    Source Code or Chip-Level Schematics seeks to take notes, all such notes

                    will be taken on bound (spiral or other type of permanently bound)

                    notebooks.

              g.    A Receiving Party may make copies of excerpts of no more than 5

                    continuous lines of Designated Source Code Material for the sole purpose

                    of providing these excerpts in a pleading, exhibit, demonstrative, expert

                    report, discovery document, or other Court document filed with the Court

                    under seal in accordance with the Court’s rules, procedures and orders (or


                                           16 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 17 of 28 PageID #: 1021




                    drafts thereof) and should designate each such document QUALCOMM

                    -OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE

                    CODE, except that the Receiving Party may request to make copies of

                    excerpts of more than 5 continuous lines of Designated Source Code

                    Material for such purpose, which request shall not be unreasonably denied

                    by QUALCOMM. Except as approved by QUALCOMM, longer excerpts

                    shall not be copied for use in court documents but shall be referred to by

                    citation to production page numbers and lines. A Receiving Party shall

                    provide notice to QUALCOMM or its counsel for each occasion on which it

                    submits portions of Designated Source Code Material in a pleading or other

                    Court document. In the event copies of Source Code or Chip-Level

                    Schematic printouts are used as exhibits in a deposition, printouts shall not

                    be provided to the court reporter, and the further copies of the original

                    QUALCOMM Source Code or Chip-Level Schematics printouts made for

                    the deposition or trial shall be destroyed at the conclusion of the deposition

                    or trial.    The original copies of deposition exhibits designated

                    “QUALCOMM          –   OUTSIDE       ATTORNEYS’          EYES     ONLY      –

                    CONFIDENTIAL SOURCE CODE” will be maintained by the deposing

                    party under the terms set forth in this Supplemental Protective Order.

              h.    In addition to other reasonable steps to maintain the security and

                    confidentiality of Non-Party QUALCOMM’s Source Code and Chip-Level

                    Schematics, printed copies of the Designated Source Code Material

                    maintained by the Receiving Party must be kept in a locked storage

                    container when not being actively reviewed or otherwise being transferred

                    as permitted by the Protective Order and/or this Supplemental Protective

                    Order.




                                           17 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 18 of 28 PageID #: 1022




                  i.      The Receiving Party’s Counsel of Record shall keep log(s) recording the

                          identity of each individual to whom each hard copy of each Producing

                          Party’s QUALCOMM Source Code or Chip-Level Schematics is provided

                          and when it was provided to that person in the first instance, and within

                          thirty (30) days after the issuance of a final, non-appealable decision

                          resolving all issues in this action, the Receiving Party must serve upon

                          Non-Party QUALCOMM the log. In addition, any Outside Consultants of

                          the Receiving Party to whom the paper copies of the QUALCOMM Source

                          Code or Chip-Level Schematics were provided must certify in writing that

                          all copies of the QUALCOMM Source Code or Chip-Level Schematics

                          were destroyed or returned to the counsel who provided them the

                          information and that they will make no use of the Source Code or

                          Chip-Level Schematics, or of any knowledge gained from the source code

                          in any future endeavor.

   VII.   PROCEDURE FOR DESIGNATING MATERIALS

          33.     Subject to the limitations set forth in the Protective Order and in this Supplemental

   Protective Order, any Party or Non-Party QUALCOMM may: designate as “QUALCOMM –

   OUTSIDE ATTORNEYS’ EYES ONLY” or information that it believes, in good faith, meets the

   definition set forth in paragraph 2 above; and designate as “QUALCOMM – OUTSIDE

   ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE” information that it believes,

   in good faith, meets the definition set forth in paragraph 5 above.

          34.     Except as provided above in paragraph 32 with respect to “QUALCOMM –

   OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE” Material, any

   material, including (including physical objects) made available by Non-Party QUALCOMM for

   initial inspection by counsel for the Receiving Party prior to producing copies of selected items

   shall initially be considered, as a whole, to constitute “QUALCOMM – OUTSIDE

   ATTORNEYS’ EYES ONLY” information, and shall be subject to this Order. Thereafter,


                                                 18 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 19 of 28 PageID #: 1023




   Non-Party QUALCOMM shall have seven (7) calendar days from the inspection to review and

   designate the appropriate documents as “QUALCOMM – OUTSIDE ATTORNEYS’ EYES

   ONLY” prior to furnishing copies to the Receiving Party.

          35.    Designation in conformity with the Protective Order and this Supplemental

   Protective Order shall be made as follows:

                 a.      For information in documentary (including “electronically stored

                         information”) form (apart from transcripts of depositions or other pretrial or

                         trial proceedings):     the Designating Party shall affix the legend
                         “QUALCOMM          –   OUTSIDE       ATTORNEYS’ EYES            ONLY” or

                         “QUALCOMM          –   OUTSIDE       ATTORNEYS’          EYES     ONLY      –

                         CONFIDENTIAL SOURCE CODE” conspicuously on each page that

                         contains Protected Material.

                                A party or non-party that makes original documents or materials

                         available for inspection need not designate them for protection until after

                         the Receiving Party has indicated which material it would like copied or

                         produced. Before and during the inspection, all material made available for

                         inspection shall be deemed “QUALCOMM – OUTSIDE ATTORNEYS’

                         EYES ONLY.” After the Receiving Party has identified the documents it

                         wants copied and produced, the Producing Party must determine which

                         documents, or portions thereof, qualify for protection under this Order and,

                         before producing the specified documents, the Producing Party must affix

                         the appropriate legend to each page that contains Designated

                         QUALCOMM Material.

                 b.      For Testimony Given in Deposition:          For deposition transcripts, the

                         Designating Party shall specify any portions of the testimony that it wishes

                         to designate, by line and page number, no later than 20 business days after

                         the final transcript of the deposition has been received. The Party or


                                                19 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 20 of 28 PageID #: 1024




                    Non-Party may identify the entirety of the transcript as “QUALCOMM –

                    OUTSIDE ATTORNEYS’ EYES ONLY” or “QUALCOMM – OUTSIDE

                    ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE,” but

                    all deposition transcripts not designated during the deposition will

                    nonetheless be treated as “QUALCOMM – OUTSIDE ATTORNEYS’

                    EYES ONLY” or “QUALCOMM – OUTSIDE ATTORNEYS’ EYES

                    ONLY – CONFIDENTIAL SOURCE CODE,” until the time within which

                    it may be appropriately designated as provided for herein has passed. Any

                    Protected Material that is used in the taking of a deposition shall remain

                    subject to the provisions of this Supplemental Protective Order and the

                    Protective Order in these actions, along with the transcript pages of the

                    deposition testimony dealing with such Protected Material. In such cases

                    the court reporter shall be informed of this Supplemental Protective Order

                    and shall be required to operate in a manner consistent with this

                    Supplemental Protective Order. Transcript pages containing Designated

                    Material must be separately bound by the court reporter, who must affix to

                    the top of each such page the legend “QUALCOMM – OUTSIDE

                    ATTORNEYS’ EYES ONLY” and/or “QUALCOMM – OUTSIDE

                    ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE.” An

                    encrypted, password protected copy of deposition transcripts containing

                    Designated Qualcomm Material made pursuant to this paragraph may be

                    hosted electronically by the Receiving Party on any system inside the

                    firewall of a law firm representing the Receiving Party, however, all other

                    restrictions in this Supplemental Protective Order pertaining to Designated

                    Source Code Material apply. In the event the deposition is videotaped, the

                    original and all copies of the videotape shall be marked by the video

                    technician to indicate that the contents of the videotape are subject to this


                                           20 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 21 of 28 PageID #: 1025




                         Supplemental Protective Order and the Protective Order, substantially

                         along the lines of “This videotape contains confidential or outside counsel

                         eyes only confidential testimony used in this case and is not to be viewed or

                         the contents thereof to be displayed or revealed except pursuant to the terms

                         of the operative protective orders in this matter or pursuant to written

                         stipulation of the parties.” Counsel for any Designating Party shall have the

                         right to exclude from oral depositions, other than the deponent, deponent’s

                         counsel, and the reporter and videographer (if any), any person who is not

                         authorized by the Protective Orders in this action to receive or access

                         Protected Material based on the designation of such Protected Material.

                 c.      For information produced in some form other than documentary, and for
                         any other tangible items, the Designating Party shall affix, in a prominent

                         place on the exterior of the medium, container or containers in which the

                         information or item is stored, the appropriate legend.

                 d.      The provisions of subparagraphs 35 (a-c) do not apply to documents

                         produced in native format. For documents produced in native format, the

                         parties shall provide written notice to the Receiving Party of any

                         confidentiality designations at the time of production.

   VIII. USE OF DESIGNATED QUALCOMM MATERIAL

          36.    Use of Designated QUALCOMM Material By Receiving Party: Unless otherwise

   ordered by the Court, or agreed to in writing by Non-Party QUALCOMM, all Designated

   QUALCOMM Material, and all information derived therefrom, shall be used by the Receiving

   Party only for purposes of this action, and shall not be used in any other way, or for any other

   purpose, including the acquisition, preparation or prosecution before the Patent office of any

   patent, patent application, for drafting or revising patent claims, or in connection with patent

   licensing or product development work directly or indirectly intended for commercial purposes

   related to the particular technologies or information disclosed in the Designated QUALCOMM


                                                21 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 22 of 28 PageID #: 1026




   Material. Information contained or reflected in Designated QUALCOMM Material shall not be

   disclosed in conversations, presentations by parties or counsel, in court or in other settings that

   might reveal Designated QUALCOMM Material, except in accordance with the terms of the

   Protective Order or this Supplemental Protective Order. No Designated QUALCOMM Material

   shall be transmitted or transported outside of the United States, communicated to any recipient

   who is located outside of the United States, or communicated to any recipient who is not a citizen

   or lawful permanent resident of the United States for any purpose whatsoever without the express

   written permission of QUALCOMM. Nothing in this Supplemental Protective Order shall

   prohibit the transmission or communication of Designated QUALCOMM Material between or

   among qualified recipients located in the United States who are citizens or lawful permanent

   residents of the United States, by hand delivery or, subject to the other requirements of this

   Supplemental Protective Order, by telephone, facsimile, or other electronic transmission system,

   where, under the circumstances, there is no reasonable likelihood that the transmission will be

   intercepted or misused by any person who is not an Authorized Reviewer.

          37.     Use of Designated QUALCOMM Material by Non-Party QUALCOMM: Nothing

   in this Supplemental Protective Order shall limit Non-Party QUALCOMM’s use of its own

   documents and information, nor shall it prevent Non-Party QUALCOMM from disclosing its own

   confidential information, documents or things to any person. Such disclosure shall not affect any

   designations made pursuant to the terms of this Supplemental Protective Order, so long as the

   disclosure is made in a manner that is reasonably calculated to maintain the confidentiality of the

   information.

          38.     Use of Designated QUALCOMM Material at Deposition:                       Non-Party

   QUALCOMM shall, on request prior to the deposition, make a searchable electronic copy of the

   QUALCOMM Source Code available on a stand-alone computer connected to a printer during

   depositions of QUALCOMM personnel otherwise permitted access to such Source Code. To the

   extent required, the party conducting the deposition may print additional pages of Source Code

   printouts to be marked as exhibits at such depositions consistent with other provisions and


                                                22 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 23 of 28 PageID #: 1027




   limitations of the Protective Order and this Supplemental Protective Order. Except as may be

   otherwise ordered by the Court, any person may be examined as a witness at depositions and trial,

   and may testify concerning all Designated QUALCOMM Material of which such person has prior

   knowledge.

          39.     Use of Designated QUALCOMM Material at Hearing or Trial: The parties will

   give Non-Party QUALCOMM prior notice of, and an opportunity to object to, any intended use of

   the Designated QUALCOMM Material at any hearing or trial in this case. Said notice shall (a) be

   served by facsimile or email on counsel for Non-Party QUALCOMM at least five (5) business

   days prior to the hearing or first day of trial, (2) identify the Designated QUALCOMM Material

   with specificity while redacting any other Party’s Confidential Business Information and (3)

   identify the measures the party intends to rely upon to protect the Designated QUALCOMM

   Material when used at any hearing or trial consistent with this Supplemental Protective Order.

   This section shall not limit in any way the use of Designated QUALCOMM Material during the

   cross-examination of any witness otherwise permitted access to such Designated QUALCOMM

   Material, as long as the parties take all necessary steps to protect and maintain the confidentiality

   of any such Designated QUALCOMM Material.

   IX.    PROSECUTION AND DEVELOPMENT BAR

          40.     Unless otherwise permitted in writing between Producing Party and Receiving

   Party, any individual who personally receives, other than on behalf of Producing Party, any

   material designated “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” or

   “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE

   CODE” shall not participate in amending or drafting patent specifications or claims before a Patent

   Office of any patent or patent application related to the information disclosed in the Designated

   QUALCOMM Material, from the time of receipt of such material through the date the individual

   person(s) cease to have access to materials designated “QUALCOMM – OUTSIDE

   ATTORNEYS’ EYES ONLY” or “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –

   CONFIDENTIAL SOURCE CODE,” as well as any materials that contain or disclose Designated


                                                 23 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 24 of 28 PageID #: 1028




   QUALCOMM Material. This provision shall not apply to post-grant proceedings, including

   without limitation reexamination, covered business method (CBM), inter partes review (IPR) post

   grant review (PGR) or opposition proceedings.

          41.     Unless otherwise permitted in writing between Non-Party QUALCOMM and

   Receiving Party, any Outside Consultant retained on behalf of Receiving Party who is to be given

   access to Non-Party QUALCOMM’s documents, Source Code, or Chip-Level Schematics

   designated as “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” or “QUALCOMM –

   OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE” must agree in

   writing, using the form in Exhibit B, not to perform hardware or software development work or

   product development work directly or indirectly intended for commercial purposes related to the

   information disclosed in the Designated QUALCOMM Material, which is not publicly known,

   from the time of first receipt of such material through the date the expert consultant ceases to have

   access to any material designated “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” or

   “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE

   CODE,” as well as any materials that contain or disclose Designated QUALCOMM Material.

   X.     DESIGNATED QUALCOMM MATERIAL SUBPOENAED OR ORDERED

   PRODUCED IN OTHER LITIGATION

          42.     If a Receiving Party is served with a subpoena or a court order that would compel

   disclosure of any information, documents or things designated in this action as “QUALCOMM –

   OUTSIDE ATTORNEYS’ EYES ONLY” or “QUALCOMM –OUTSIDE ATTORNEYS’ EYES

   ONLY – CONFIDENTIAL SOURCE CODE,” Receiving Party must notify the Producing Party

   and Non-Party QUALCOMM of such information, documents or things, in writing (by fax and

   email) promptly, and in no event more than ten (10) calendar days after receiving the subpoena or

   order. Such notification must include a copy of the subpoena or order. Receiving Party also must

   immediately inform, in writing, the party who caused the subpoena or order to issue that some or

   all of the material covered by the subpoena or order is subject to this Supplemental Protective

   Order and the Protective Order. In addition, the Receiving Party must provide a copy of this


                                                 24 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 25 of 28 PageID #: 1029




   Supplemental Protective Order and the Protective Order promptly to the party in the other action

   that caused the subpoena or order to issue. The purpose of imposing these duties is to alert the

   interested parties to the existence of this Supplemental Protective Order and the Protective Order,

   and to afford the Party whose Designated QUALCOMM Material in this case, is at issue in the

   other case, an opportunity to try to protect its confidentiality interests in the court from which the

   subpoena or order issued. Producing Party shall bear the burdens and the expenses of seeking

   protection in that court of its Designated QUALCOMM Material. Nothing in these provisions

   should be construed as authorizing or encouraging any Receiving Party in this action to disobey a

   lawful directive from another court.

   XI.    UNAUTHORIZED DISCLOSURE OF DESIGNATED QUALCOMM MATERIAL

          43.     If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

   Designated QUALCOMM Material to any person or in any circumstance not authorized under this

   Order, the Receiving Party must immediately (a) notify in writing Producing Party and Non-Party

   QUALCOMM of the unauthorized disclosures, (b) use its best efforts to retrieve all copies of the

   Designated QUALCOMM Material, (c) inform the person or persons to whom unauthorized

   disclosures were made of all the terms of this Order, and (d) request such person or persons to

   execute the “Acknowledgment and Agreement to Be Bound By Supplemental Protective Order

   Governing Confidential Information of Non-Party Qualcomm In This Case” that is attached hereto

   as Exhibit A. Nothing in these provisions should be construed as limiting any Producing Party’s

   rights to seek remedies for a violation of this Supplemental Protective Order.

   XII.   DURATION

          44.     Even after the termination of this action, the confidentiality obligations imposed by

   this Supplemental Protective Order shall remain in effect following the termination of this action,

   or until Non-Party QUALCOMM agrees otherwise in writing or a court order otherwise directs.

   XIII. FINAL DISPOSITION

          45.     Unless otherwise ordered or agreed in writing by Producing Party, within sixty (60)

   days of the termination of all of this action, whether through settlement or final judgment


                                                  25 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 26 of 28 PageID #: 1030




   (including any and all appeals therefrom), each Receiving Party, including Outside Counsel for

   each Receiving Party, will destroy all Designated QUALCOMM Material produced by Non-Party

   QUALCOMM or any other Party in this action and will destroy or redact any such Designated

   QUALCOMM Material included in work product, pleadings, motion papers, legal memoranda,

   correspondence, trial transcripts and trial exhibits admitted into evidence (“derivations”) and all

   copies thereof, with the exception of copies stored on back-up tapes or other disaster recovery
   .
   media. Within sixty (60) days of the date of settlement or final judgment, each Receiving Party

   shall serve Non-Party QUALCOMM with a certification stating that it, including its Outside

   Counsel, has complied with its obligations under this paragraph. With respect to any copy of

   Designated QUALCOMM Material or derivation thereof that remains on back-up tapes and other

   disaster storage media of an Authorized Reviewer(s), neither the Authorized Reviewer(s) nor its

   consultants, experts, counsel or other party acting on its behalf shall make copies of any such

   information available to any person for any purpose other than backup or disaster recovery unless

   compelled by law and, in that event, only after thirty (30) days prior notice to Producing Party or

   such shorter period as required by court order, subpoena, or applicable law.
           SIGNED this 3rd day of January, 2012.
           SIGNED this 12th day of May, 2020.




                                                          ____________________________________
                                                          ROY S. PAYNE
                                                          UNITED STATES MAGISTRATE JUDGE




                                                26 / 26
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 27 of 28 PageID #: 1031



                                               EXHIBIT A

     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND BY SUPPLEMENTAL
       PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION OF
                   NON-PARTY QUALCOMM IN THIS CASE



          I, _______________________________________ [print or type full name], state: My

   business address is ______________________________________________________;

          1.       My present employer is _____________________________________________;

          2.      My present occupation or job description is _____________________________;

          3.       I have been informed of and have reviewed the Supplemental Protective Order

   Governing Discovery from Non-Party QUALCOMM in this case (the “Supplemental Protective

   Order”) entered in this case, and understand and agree to abide by its terms. I agree to keep

   confidential all information provided to me in the matter of Semcon IP Inc. v. Shenzhen OnePlus

   Science & Technology Co. Ltd., Case No. 2:19-cv-00196-JRG in the United States District Court,

   Eastern District of Texas in accordance with the restrictions in the Supplemental Protective Order,

   and to be subject to the authority of that Court in the event of any violation or dispute related to the

   Supplemental Protective Order.

          4.       I state under penalty of perjury under the laws of the United States of America that

   the foregoing is true and correct.

                                                  _______________________________________
                                                  [Signature]

   Executed On:
                                                  [Printed Name]
Case 2:18-cv-00196-JRG-RSP Document 48 Filed 05/12/20 Page 28 of 28 PageID #: 1032



                                             EXHIBIT B

    CERTIFICATION OF CONSULTANT RE SUPPLEMENTAL PROTECTIVE ORDER
    GOVERNING CONFIDENTIAL INFORMATION OF NON-PARTY QUALCOMM IN
                              THIS CASE

          I, _______________________________________ [print or type full name], of

   _______________________________________ am not an employee of the Party who retained

   me or of a competitor of any Party or Non-Party QUALCOMM and will not use any information,

   documents, or things that are subject to the Supplemental Protective Order Governing Discovery

   From Non-Party QUALCOMM in Semcon IP. Inc. v. Shenzhen OnePlus Science & Technology

   Co. Ltd., Case No. 2:19-cv-00196-JRG in the United States District Court, Eastern District of

   Texas, for any purpose other than this litigation. I agree not to perform hardware or software

   development work or product development work intended for commercial purposes related to the

   information disclosed in the Designated QUALCOMM Material, from the time of receipt of such

   material through and including the date that I cease to have access to any material designated

   “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” or “QUALCOMM – OUTSIDE

   ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE.”

          I state under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct.

                                                _______________________________________
                                                [Signature]

   Executed On:
                                                [Printed Name]
